1 Reported in 244 N.W. 552.
Convicted under an ordinance of the city of Duluth of wilfully selling meat unfit for human consumption, defendant appeals from the judgment.
There is not enough of merit in the case to warrant much discussion. It may be, as appellant claims, that the prosecution was initiated by envious competitors. But that does not alter the fact that the record discloses sufficient evidence to sustain the conviction. The meat in question was "stew meat," a chopped combination of veal, mutton, and lamb. There is evidence that the sale upon which the conviction rests was of meat which had commenced to putrefy. The trial judge — there was no jury — was justified in concluding that the process had progressed so far that the meat was unfit for human consumption.
The motion for new trial presented no prejudicial error and nothing of newly discovered evidence to compel a new trial. Hence the *Page 150 
denial of the motion was a matter of discretion, in the exercise of which we are unable to find any abuse.
Judgment affirmed.